Citation Nr: 1209826	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  93-02 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for lumbar degenerative disc disease.

2.  Entitlement to a total rating for compensation based upon individual unemployability (TDIU) prior to September 17, 2005.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to January 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 1986 and March 1992 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran has moved to Florida, and jurisdiction of his claims has been assumed by the RO in St. Petersburg, Florida.

The issue of entitlement to an evaluation in excess of 60 percent for lumbar degenerative disc disease has been the subject of multiple Board remands and two decisions from the United States Court of Appeals for Veterans Claims (Court).  The Board will address the relevant history in the body of the decision.  While the claim has been in the appeal process, the Veteran's disability evaluation has gone from 10 percent to 20 percent to 40 percent and now to 60 percent for the entire appeal period.  As this is not the maximum evaluation, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a TDIU prior to September 17, 2005 is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  Prior to September 2003, the service-connected lumbar degenerative disc disease has not been manifested by unfavorable ankylosis of the lumbar spine or entire spine or severe limitation of lumbar motion with moderate incomplete paralysis of both lower extremities.

2.  As of September 2003, the service-connected lumbar degenerative disc disease has not been manifested by unfavorable ankylosis of the entire spine or flexion of the thoracolumbar spine to 30 degrees or less with moderate incomplete paralysis of both lower extremities.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 60 percent for lumbar degenerative disc disease throughout the appeal period have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5289, 5292, 5293, 8520 5201 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the service-connected lumbar degenerative disc disease is worse than the current 60 percent evaluation contemplates.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).

The present level of disability is of primary concern where, as here, an increase in an existing disability rating based on established entitlement to compensation is at issue.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Generally, "pyramiding," the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 (2011).  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.
In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40 (2011).  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45 (2011).  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

By way of history, service connection for lower back strain was awarded by means of a June 1973 rating decision and assigned a noncompensable evaluation under Diagnostic Code 5295 (lumbosacral strain).  In a February 1985 rating decision, the RO granted a 10 percent evaluation.  The Veteran appealed the assignment of the 10 percent evaluation, and in a December 1986 decision, the Board denied an evaluation in excess of 10 percent, determining that the evidence showed the current symptomatology was due to a post-service low back injury in 1983, see 1983-1985 private medical records, and not an increase in symptomatology of the service-connected low back disability.  See 1986 decision on page 5.  The Veteran filed a motion for reconsideration.  In an April 1988 decision, the Board determined that the December 1986 decision did not contain obvious error in the denial of a higher evaluation.  See 1988 decision on page 5.

On August 12, 1988, a member of Congress (Senator) requested an increased rating on behalf of the Veteran.  This is the current claim on appeal.  During this time, the RO has recharacterized the disability as lumbar degenerative disc disease and increased the evaluation from 10 percent to 20 percent to 40 percent to 60 percent during the appeal period under Diagnostic Code 5293, which addresses intervertebral disc syndrome.  The 60 percent evaluation has thus been assigned as of August 12, 1988.

During the pendency of the Veteran's appeal, the regulations pertaining to the evaluation of spinal disabilities have twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (effective September 23, 2002); and 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) (effective September 26, 2003).  

The VA General Counsel has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the Veteran had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.

Regulations in Effect Prior to September 26, 2003

As noted above, the Veteran's lumbar spine disability was originally rated under Diagnostic Code 5295, lumbosacral strain.  Under Diagnostic Code 5295, a 40 percent evaluation is assigned for severe lumbosacral strain with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  A 20 percent rating is warranted for a lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 10 percent evaluation is warranted for lumbosacral strain with characteristic pain on motion. 

Diagnostic Code 5292, which set forth the diagnostic code for lumbar spine limitation of motion, provided that a 40 percent evaluation was warranted for severe limitation of motion of the lumbar spine, while a 20 percent evaluation was warranted for moderate limitation of motion of the lumbar spine.  A 10 percent evaluation was warranted for slight limitation of motion of the lumbar spine.

Diagnostic Code 5289 provided that a 50 percent evaluation was warranted for unfavorable ankylosis of the lumbar spine, while a 40 percent evaluation was warranted for favorable ankylosis of the lumbar spine.

Diagnostic Code 5286, which addressed complete bony fixation (ankylosis) of the entire spine at an unfavorable angle with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type) warranted a 100 percent evaluation.  If the ankylosis was at a favorable angle, it would warrant a 60 percent evaluation.

Prior to the September 2002 revision, Diagnostic Code 5293, which set forth the diagnostic code for intervertebral disc syndrome (IVDS), provided that a 60 percent evaluation requires pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, little intermittent relief.  A 40 percent evaluation is assigned for severe IVDS with recurring attacks with intermittent relief.  A 20 percent evaluation is assigned for moderate IVDS with recurring attacks.  A 10 percent evaluation is assigned for mild IVDS. 

Under the September 23, 2002 amendments to Diagnostic Code 5293 for rating IVDS, a 60 percent disability rating remained the highest available rating and is warranted when there were incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent evaluation is assigned when there were incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent evaluation is assigned when there were incapacitating episodes having a total duration of at least two weeks but less than four weeks in the past 12 months.  A 10 percent evaluation is assigned when there were incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  

Note One to revised Diagnostic Code 5293 provided that an incapacitating episode is a period of acute signs and symptoms due to IVDS which requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IVDS which are present constantly, or nearly so.  The September 2002 amendments did not change the rating criteria under Diagnostic Codes 5292, 5294, or 5295.

Regulations in Effect After September 26, 2003

Effective September 26, 2003, the schedule for rating spine disabilities was changed to provide for the evaluation of all spine disabilities under the General Formula for Diseases and Injuries of the Spine (General Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243) (Formula Based on Incapacitating Episodes).  See 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) (effective September 26, 2003). 

The amended regulations established new diagnostic codes for the various spine disabilities and are codified at 38 C.F.R. § 4.71a (2011).  Other than a disability involving IVDS, the different disabilities are evaluated under the same rating criteria.  The new diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; 
Diagnostic Code 5237 Lumbosacral or cervical strain; 
Diagnostic Code 5238 Spinal stenosis;
Diagnostic Code 5239 Spondylolisthesis or segmental instability; 
Diagnostic Code 5240 Ankylosing spondylitis; 
Diagnostic Code 5241 Spinal fusion; 
Diagnostic Code 5242 Degenerative arthritis of the spine (see also Diagnostic Code 5003);
Diagnostic Code 5243 Intervertebral disc syndrome.

Under the new General Rating Formula for Diseases and Injuries of the Spine, (for diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

A 10 percent evaluation is provided for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.  A 20 percent evaluation is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned where there is evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

In addition, several notes outline additional guidance for applying the new rating formula.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Under Diagnostic Code 5243, IVDS is evaluated either on the total duration of incapacitating episodes over the past 12 months or by using the General Formula, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  This is the same criteria reported above, when VA changed the criteria for Diagnostic Code 5293.  In September 2003, VA merely changed the number of the Diagnostic Code.  The criteria remained the same.  

However, in September 2003, VA added several explanatory notes outline additional guidance for applying the IVDS regulations:

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.   

Plate V provides a pictorial of the normal range of motion for the thoracolumbar spine.  See 38 C.F.R. § 4.71a, Plate V (2011).  

Because of the neurological involvement, the Board will address the applicable criteria for evaluation of nerve injuries.  These criteria have not changed from 1988 to the present time.  See 38 C.F.R. § 4.124a (1988).  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disabilities from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 60 percent for lumbar degenerative disc disease whether the former criteria or amended criteria (applied after implementation) is applied.  The reasons follow.

Before the Board goes into its explanation as to why the Veteran's service-connected disability is not entitled to an evaluation in excess of 60 percent for lumbar degenerative disc disease throughout the appeal period, it notes that consideration of some of the criteria is not warranted.  For example, the Board finds as fact that there is no competent evidence in the record that the Veteran has ankylosis of the lumbar spine or the entire spine to warrant consideration of any of the Diagnostic Codes that contemplate that clinical finding.  The Veteran himself has not alleged that he has ankylosis.  In the October 2011 VA examination report, the examiner was asked if there was thoracolumbar spine ankylosis, and the examiner wrote, "No."  See page 20.  Supporting this finding is that examiners have consistently reported ranges of motion of the lumbar spine.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  The fact that the Veteran has any range of motion in the lumbar spine is indicative of his not having complete immobility of the lumbar spine.  Thus, Diagnostic Codes 5286 and 5289 prior to 2003 are not for application nor are the amended criteria that require unfavorable ankylosis of the entire thoracolumbar spine and of the entire spine.

The Board has also reviewed the criteria both prior to and after the 2002 and 2003 amendments to see what Diagnostic Code or Diagnostic Codes would possibly entitle the Veteran to an evaluation in excess of 60 percent.  The Veteran is at the maximum evaluation he can obtain under former Diagnostic Code 5293 and under the amended Diagnostic Code 5243.  Thus, these Diagnostic Codes would not provide a basis for a higher evaluation.

On this note, in prior remands, the Board had addressed the holding in Bierman v. Brown, 6 Vet. App. 125 (1994).  Specifically, in the January 2008 remand, the Board wrote the following:

The Board notes that the older criteria [of Diagnostic Code 5293] permitted separate ratings for neurologic effects of spinal disease, if intervertebral disc syndrome caused functional lower extremity disability wholly distinct from the orthopedic effects.  The concept of a separate evaluation for neurologic manifestations, if present, is for consideration prior to the change in the regulations of September 2002.

The Board finds that in this particular case, a separate evaluation for the neurological symptoms manifesting in the lower extremities would constitute pyramiding.  See 38 C.F.R. § 4.14.  The 60 percent evaluation contemplates neurological symptoms resulting from the diseased disc.  The criteria contemplate absent ankle jerk.  Throughout the appeal, the Veteran has had, at most, diminished sensation.  In other words, the evidence is against a finding that the Veteran has absent ankle jerk.  This will be discussed in more detail below.

In reading through the Bierman decision, it is unclear whether the Court was stating that a veteran could receive separate evaluations under Diagnostic Codes 5293 and 8521.  See Bierman, supra.  Diagnostic Code 8521 addresses the external popliteal nerve, which, when complete paralysis was demonstrated, would be manifested by foot drop and other severe symptoms of the lower extremity.  The Court attacked the Board's decision because it found that the Board had "failed to articulate a satisfactory statement of reasons or bases" for it determining that the veteran's disability did not warrant to a separate evaluation for the neurological symptoms.  Id. at page 131.  In other words, the Board never laid out a basis for why the veteran in that case was not entitled to separate evaluations, such as stating that such would be pyramiding and explaining why.  Id.  There was an insufficient analysis upon which the Court could state whether the Board's conclusion was clearly erroneous or whether it had a plausible basis in the record.  This seems to be the true basis for why the Court vacated the Board decision-not because it found that the veteran was, in fact, entitled to separate evaluations under Diagnostic Codes 5293 and 8521.  

Regardless, the Board notes that the veteran in Bierman had foot drop, which is a rather severe level of paralysis in the lower extremity.  In this case, there is a lack of evidence that the Veteran has severe neurological symptoms in the lower extremities.  The Veteran's neurological symptoms in both lower extremities are contemplated in the criteria for Diagnostic Code 5293 as he has persistent symptoms compatible with sciatic neuropathy with characteristic pain and other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  To reiterate, in this case, the Board finds that separate evaluations under Diagnostic Codes 5293 and 8520 would be pyramiding since the criteria under Diagnostic Code 5293 specifically contemplate the neurological symptoms the Veteran experiences as a result of the degenerative disc disease in the lumbar spine.

Accordingly, the Board finds that the Diagnostic Codes addressing ankylosis and intervertebral disc syndrome are not applicable and will not assist the Veteran in obtaining a higher evaluation, respectively.

The way the Veteran in this case will be able to obtain an evaluation in excess of 60 percent will be to rate the orthopedic symptoms (limitation of motion of the lumbar spine) and neurological symptoms (in the lower extremities) separately.  The Board notes that providing separate evaluations for the orthopedic symptoms and the neurological symptoms was not first implemented with the change in the criteria in 2003.  Rather, it has always been a process by which a back disability with neurological symptoms could be evaluated.

The maximum evaluation for limitation of motion of the spine (under the former and the amended criteria) is 40 percent.  Any higher evaluation contemplates ankylosis, and, as stated above, the Veteran does not have ankylosis in the thoracolumbar spine.  While the normal ranges of motion were not described in the VA Rating Schedule prior to September 2003, the Board finds that it would be reasonable to use the current definition of the normal ranges of motion in comparing the Veteran's ranges of motion prior to September 2003 to that which is now considered normal.  It is unlikely that the normal range of motion of the lumbar spine would have been different than what is laid out as of September 2003 in the Rating Schedule.  In other words, it would be unlikely that back in 1988, the normal range for flexion was other than 0 to 90 degrees.  This is why the Board finds that it would be reasonable for it to apply the current ranges in the criteria to that which the Veteran had prior to 2003.  This allows for consistency.

If combining the maximum evaluation for limitation of motion of 40 percent with neurological symptoms under Diagnostic Code 8520, in order for the Veteran's disability evaluation to be higher than the current 60 percent, he would need to have moderately severe, incomplete paralysis of the sciatic nerve in one extremity (40 percent) and moderate, incomplete paralysis of the sciatic nerve in the other lower extremity (20 percent).  See 38 C.F.R. § 4.25 (2011).  This would establish a combined evaluation for the lumbar degenerative disc disease of 80 percent.  To get to this evaluation, one addresses the bilateral factor first: 40 percent (one extremity) + 20 percent (other extremity) = 52 percent.  Divide this number by 10 = 5.2.  52 percent + 5.2 = 57.2, which rounds up to 60 percent.  60 percent (bilateral leg) + 40 percent (back) = 76 percent.  38 C.F.R. § 4.25.  

If both lower extremities have moderate, incomplete paralysis, that equates to a 60 percent evaluation.  Bilateral factor is 20 percent (one extremity) + 20 percent (other extremity) = 36 percent.  Divide this number by 10 = 3.6.  36 percent + 3.6 = 39.6, which rounds up to 40 percent.  40 percent (bilateral leg) + 40 percent (back) = 60 percent.  Id.  Thus, the Veteran having moderate, incomplete paralysis in both lower extremities would not establish entitlement to a higher evaluation.

Thus, in going through the evidence of record from within one year of the 1988 claim for increase to the present time, the Board finds that the preponderance of the evidence is against a finding that Veteran's back disability consisted of severe limitation of motion and moderately severe, incomplete paralysis of one lower extremity and moderate, incomplete paralysis of the other lower extremity.  While the Board recognizes that not all the Veteran's flexion or combined range of motion rose to the level of moderately severe limitation of lumbar motion during the appeal period, see, e.g., January 1991 VA examination report (45 degrees flexion, 205 degrees combined range of motion); January 1991 private medical record (40 degrees flexion); and June 1999 VA spine examination report (approximately 45 degrees flexion); presuming that the 40 percent evaluation for limitation of motion would apply throughout the appeal period, the Board can concentrate on addressing the severity of the neurological symptoms, as it is those symptoms that would be the basis for the award of a higher evaluation.  Stated differently, conceding that the Veteran had severe limitation of lumbar motion throughout the appeal period, the Board can address whether the neurological symptoms arose to the level of more than moderate, incomplete paralysis.  The Board finds that the preponderance of the evidence is against a finding that the neurological symptoms in the lower extremities rose to the level of moderately severe, incomplete paralysis in one extremity and moderate, incomplete paralysis in the other extremity throughout the appeal period to warrant an evaluation in excess of 60 percent.  To simplify the analysis, the Board finds as fact that the evidence has not established that the Veteran has any more than moderate, incomplete paralysis in the lower extremities.  The Board will lay out its basis for making this conclusion.

In a July 1989 letter, Dr. El-Attrache, in addressing the Veteran's symptoms, discussed pain in the back.  He made no clinical findings regarding the severity of the left sciatic radiculitis, to include based upon what the x-ray studies showed.  In a January 1991 VA examination report, the examiner reported the Veteran's deep tendon reflexes were "within normal limits."  Muscle tone of both lower extremities was "within normal limits," and sensory appeared to be "intact."  A February 1991 private medical record shows the examiner wrote that an electromyography was negative.  Thus, these records do not essentially establish any neurological deficiency, and thus no evidence of more than moderate, incomplete paralysis in at least one lower extremity.  The same can be said of private medical records dating from 1990 to 1994, which show a finding of sensory sciatic radiculopathy, but no specific findings as to the severity of such conclusion or even the clinical findings upon which the examiner made that diagnosis.  A January 1992 letter from Dr. El-Attrache does not show a finding of sciatica, radiculopathy, or other neurological symptoms in the lower extremities.  These clinical findings do not establish more than moderate, incomplete paralysis of the sciatic nerve in at least one lower extremity.

A November 1995 VA examination report shows the examiner reported that sensation was normal to light touch in all lower extremity dermatomal distributions.  Reflexes were 1/2 at the knee and 2/2 at the ankle.  Muscle strength was 5/5 in the muscles in the lower extremities.  While the reflexes were diminished in one area (the knee), the Veteran had full reflexes at the ankle, normal sensation, and 5/5 muscle strength.  The diminished knee deep tendon reflexes are contemplated by the currently-assigned 60 percent evaluation.  The neurological symptoms in the lower extremities do not rise to the level of more than moderate, incomplete paralysis of the sciatic nerve in at least one extremity.

In an April 1997 VA examination report, the examiner noted the Veteran had diminished Achilles and patellar reflexes by indicating they were 1+, but he also stated that the Veteran's disc disease was "without significant radiculopathy."  This is evidence against more than moderate, incomplete paralysis of the sciatic nerve in at least one extremity.

In the June 1999 spine examination report, the examiner stated that the strength was 5/5 in iliopsoas, quadriceps, hamstrings, dorsiflexion, plantar flexion, and extensor hallucis longus.  Sensation was intact throughout the lower extremities, bilaterally.  Reflexes were 2+ and symmetric at the knees, bilaterally, and 2+ at the right ankle and 1+ at the left ankle.  In the June 1999 peripheral nerve examination report, the examiner (who was not the same one as the spine examination) found no more than mild symptoms in the lower extremities.  He stated the Veteran had 5/5 strength in the lower extremities and that tone and muscle bulk appeared to be normal.  He added:

Sensory examination reveals the patient to have symmetric pinprick, position, vibration and temperature sensation throughout.  He may have very decreased vibratory sensation in both of his feet distally, but they are symmetric.  Reflexes are 2+ and symmetric throughout, and he has down-going toes, bilaterally.  

The examiner concluded that the Veteran's radicular symptoms were intermittent (as described by the Veteran) and that it did not appear that the Veteran had significant radiculopathy at this time.  While the Veteran had "very significant" vibratory sensation in his feet distally, the Board finds that this does not establish more than moderate, incomplete paralysis in the lower extremities.  Specifically, sensation in the other areas in his lower extremities was intact.  Additionally, it was only one of four sensations (pinprick, position, vibration and temperature) that was decreased and it was only in the distal part of the Veteran's feet which is closer to the toes.  In other words, it was not the entire foot that had decreased vibratory sensation.  Further, the examiner found that the Veteran did not have significant radiculopathy at that time.  For these reasons, the Board finds the neurological symptoms in the lower extremities do not rise to a finding of more than moderate, incomplete paralysis.  To reiterate, in order to establish a higher evaluation, one of the extremities must have at least moderately severe, incomplete paralysis.

At the July 2000 VA examination report, the Veteran reported having occasional radiation to the left lower extremity.  The examiner reported that bilateral straight leg raising was negative bilaterally.  The Veteran had 5/5 muscle strength in iliopsoas, quadriceps, tibialis anterior, gastrocnemius and hamstrings.  Sensory examination revealed some patchy non-dermatomal distribution sensation loss to light touch and pinprick in the bilateral lower extremity.  Deep tendon reflexes were 2 at the knees and at the ankles, bilaterally, and toes were downgoing to plantar stimulation.  The examiner noted that a March 1999 MRI scan showed that there was an osteophyte on the left that did not appear to significantly compress on the left S1 nerve root.  This examiner described the symptoms the Veteran experienced in the lower extremities as "minor" in comparison to the Veteran's low back pain complaints.

The Board notes that the examiner wrote there was atrophy present; however, the Board finds that such finding applied to the Veteran's back and not his lower extremities or that it was possibly a typographical error.  For example, the report shows the examiner wrote, "The musculature of the back appears normal and [sic] tone and bulk.  There is atrophy present."  The examiner was addressing the back and not the lower extremities.  Additionally, it does not make logical sense that the examiner would state that the musculature of the back appeared normal in tone and bulk, but then state that there was atrophy.  Regardless, even if the Board was willing to concede that the examiner was addressing the Veteran's lower extremities, this is the only clinical finding during the appeal period of atrophy being present.  Thus, the preponderance of the evidence is against a finding of there being atrophy in the lower extremities from 1988 to 2011-a period of greater than 20 years, which is evidence against a finding that the neurological symptoms the Veteran was experiencing in the lower extremities rose to the level of more than moderate, incomplete paralysis in at least one extremity.  

Next we have the August 2008 electrodiagnostic studies, which showed the following findings:

1) Bilateral sural sensory responses absent.
2) Right peroneal motor response normal but conduction velocity borderline.
3) Right tibial motor response normal, but compound motor action potential low normal, and conduction velocity borderline.
4) Left tibial proximal decreased consistent with distal compound motor action potential but may be due to technical difficulty.  
5) Right peroneal F-wave response borderline.
6) Bilateral tibial F-wave responses prolonged, with axon reflex noted on left.

The conclusion was as follows:

The electrodiagnostic study shows evidence of sensorimotor neuropathy.  Left tibial proximal compound motor action potential decreased[,] which may be due to technical difficulty.  Bilateral tibial F-wave responses mildly prolonged[,] which can be c[onsistent with] bilateral S1 radiculopathy.  However, no clear evidence to support [lumbosacral] radiculopathy on needle [electromyography].  Paraspinal muscle testing limited due to p[atien]t's inability to relax.

In reading these results together, the evidence does not establish more than moderate, incomplete paralysis of the sciatic nerve in either or both lower extremities.  In going through the six findings reported in the electrodiagnostic testing, the second and third reports were normal.  The first one was absent, the fourth one was decreased, the fifth one was borderline, and the sixth one was prolonged.  Of these, only one of the nerves tested was absent.  This tends not to show anymore than moderate, incomplete paralysis.  Supporting this finding are the clinical findings made in the August 2008 VA examination report.  There, the examiner reported that motor strength was within normal limits, and there was no atrophy.  Sensory examination was reduced from the toes to the ankles.  Reflexes were reduced at the legs.  Straight leg raising was negative.  The Veteran definitely had neurological symptoms; however, they did not rise to the level of more than moderate, incomplete paralysis in at least one lower extremity.

When the Veteran was seen in March 2009, the examiner reported similar findings as those reported in 2008.  Motor strength was within normal limits, and there was no atrophy.  See VA examination report.  Sensory was reduced from the toes to the ankles, and reflexes were reduced at the ankle jerks.  Sensation was reduced, but the Veteran had full motor strength and no atrophy, which means the Veteran is using his lower extremities.  When the Veteran was seen in November 2009, the examiner reported that the Veteran had 2+ reflexes in both knees and 1+ reflexes in both ankles.  The Veteran had 5/5 motor strength.  There was no atrophy or abnormal muscle tone or bulk.  The examiner was asked if the function of any joint was affected by the nerve disorder, and the examiner wrote, "No."  See page 3.  The Veteran had decreased sensation on the right from the toes to the ankles.  Thus, more than one year later, the Veteran still had no atrophy or loss of muscle bulk or tone in his lower extremities.  This tends to show a lack of disuse of the lower extremities and is evidence against a finding that the Veteran's neurological symptoms in the lower extremities are greater than moderate, incomplete paralysis.

Lastly, the Veteran underwent VA examinations in October 2011.  There, again, the examiner's clinical findings are indicative of no more than moderate, incomplete paralysis.  For example, the Veteran had 5/5 strength with knee extension, knee flexion, ankle dorsiflexion, plantar flexion, and great toe extension.  There was no atrophy, and muscle tone was normal.  Deep tendon reflexes were 1+ in both knees and ankles.  Sensation was normal in the upper anterior thigh and normal in the thigh/knee but was decreased in the lower leg/ankle and the foot/toes.  The examiner indicated that vibration and position sense were normal but that pain or pin prick and light touch were decreased in the both ankles to the toes.  

The Board concedes that the Veteran has neurological symptoms; however, it finds that such symptoms are not indicative of greater than moderate, incomplete paralysis.  Again, the Veteran has been found throughout the appeal period to have 5/5 strength in his lower extremities and no muscle atrophy.  This means he is using his legs on a regular basis.  He has only sensory loss, which cannot rise to above a moderate, incomplete paralysis.  See 38 C.F.R. § 124a above Diagnostic Code 8510 (stating that when involvement is wholly sensory, the rating should be for the mild or at most moderate degree).  The Veteran's sensation in various locations is decreased and it has not been reported to be absent during the appeal period.  Decreased sensation (versus absent sensation) does not amount to more than moderate, incomplete paralysis.  

The Board notes that there are some concerns about the November 2009 and October 2011 VA examination reports.  In the November 2009 report, the examiner seemed to report only the sensation in the right lower extremity and not the left lower extremity.  See page 3.  The Board finds that this did not make the examination inadequate to the point that the claim would need to be remanded, as the October 2011 VA examination addressed the sensation in both lower extremities.  Thus, this cured the defect of the November 2009 examination.

As to the October 2011 report, the examiner did not complete the part of the examination that asks the examiner to state whether the sciatic nerve is normal, has incomplete paralysis, or has complete paralysis but instead indicated that the spine examination report provides details regarding the affected nerves.  In the spine examination report, the examiner noted that the affected nerve was the S1 nerve root and that pain or pinprick and light touch sensation was decreased from the ankles to the toes.  Vibration and position sense were within normal limits.  Muscle strength was 5/5, and deep tendon reflexes were 1+ at the knees and ankles.  The detail of these clinical findings in the examination report (motor strength, sensation, deep tendon reflexes) are sufficient for the Board to make an informed decision as to the severity of the Veteran's sciatica in the lower extremities.

The evidence, as a whole, does not establish that the Veteran's lower extremities demonstrate any more than moderate, incomplete paralysis.  As a result of this finding, the preponderance of the evidence is against the award of an evaluation in excess of the current 60 percent evaluation.  The Veteran's neurological signs and symptoms are appropriate to the site of the diseased disc and support the 60 percent evaluation assigned.  To assign separate ratings for the neurological symptoms from the 60 percent evaluation under Diagnostic Code 5293 would constitute pyramiding, as explained in more detail above.

The Board has considered the Veteran's multiple complaints throughout the appeal made in statements and at the Board hearing.  The Veteran's severe symptoms involve his lumbar spine.  His report of symptoms involving the lower extremity symptoms do not indicate the same severity as the Veteran has with his spine.  For example, in January 1991, he reported that pain would radiate into the lower extremity from "time to time."  See examination report.  In November 1995, the Veteran reported having positional numbness but was able to get relief from the numbness if he laid down or moved to a different position.  See examination report.  In June 1999, he reported occasional tingling down the legs and denied any numbness.  See examination report.  In July 2000, he reported occasional radiation, more so with the left lower extremity.  See examination report.  In November 2009, he reported pain radiating into the lower extremities.  See examination report.  In October 2011, the Veteran reported constant pain into his buttocks but only occasional pain into the legs and ankles.  He reported numbness in his feet.  These symptoms are consistent with the clinical findings, and do not establish that the Veteran has more than moderate, incomplete paralysis in the lower extremities.  

The Board feels compelled address an inaccurate fact that the Veteran has reported throughout the appeal at various times.  Specifically, the Veteran has reported to multiple medical professionals that the injury he sustained in service caused him to be paralyzed from the waist down for a period of time.  See October 1983 private medical record from Dr. Bathon ("[The Veteran] is a 44 year old man who at first injured his back approx[imately] 25 years ago in the military.  At that time he reports that he was paralyzed in both lower extremities.  This gradually resolved in time and he refused surgery which was recommended to him."); November 1995 VA examination report (Veteran reported that after in-service injury, "his examination at that time showed absence of reflexes in his legs."); and June 1999 VA examination report (Veteran reported he "actually was paralyzed from the waist down initially.").  

The Veteran's allegation that he was paralyzed from the waist down is an exaggeration of what happened in service.  The service treatment records show the Veteran injured his back on July 22, 1958 while unloading a heavy crate.  The July 26, 1958 entry indicates that the Veteran reported this was the first time he had been examined.  The examiner noted the Veteran was unable to move without pain and had diminished deep tendon reflexes on the left.  In a separate July 26 entry, the examiner wrote that physical examination was, "Essentially negative except for spot tenderness over L3-L4."  He also wrote the Veteran had "Equal, sym[m]etrical, normal reflexes and no changes in sensory perception or gait."  (Italics added.)  The Veteran was placed in traction.  These service treatment records show that the Veteran was not paralyzed from the waist down since he had normal reflexes or, at worst, diminished reflexes.  This background goes towards the medical history of the Veteran's service-connected disability.

The Board has also considered the guidance of 38 C.F.R. §§4.40, 4.45, 4.59, and Deluca.  The Board acknowledges that the Veteran's service-connected back disability is manifested by objective evidence of painful, decreased range of motion, tenderness, spasm, and diminished sensation in the lower extremities.  The Veteran has reported more recently that he uses a cane occasionally.  However, the Veteran is currently evaluated at 60 percent under Diagnostic Code 5293, which is the maximum evaluation one can obtain for limitation of motion, and any higher evaluation would require ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Thus, the Veteran cannot receive a higher evaluation based upon the DeLuca factors.  Id.  

The Board further finds that there is no evidence that the manifestations of the Veteran's service-connected low back disability are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  Specifically, the Veteran is in receipt of a 60 percent evaluation under the former Diagnostic Code 5293.  The severity of his symptoms are fully contemplated under that evaluation.  He has painful motion and neurological symptoms associated with his intervertebral disc syndrome.  Furthermore, as there is no indication in the record as to why the Veteran's case is not appropriately rated under the schedular criteria, extraschedular consideration is not warranted in this case, particularly where, as here, the signs and symptoms of the Veteran's service-connected low back disability are addressed by the relevant criteria discussed above.  Based upon the guidance of the Court in Hart and for the reasons articulated above, the evidence also does not show a variance in the signs and symptoms of the Veteran's service-connected low back disability such that staged ratings are applicable in this case.

It is also pointed out that the assignment of a 60 percent schedular disability rating contemplates that there is commensurate industrial impairment as a result of the Veteran's service-connected low back disability.  See 38 C.F.R. § 4.1 (2011) (noting that the percentage ratings represent as far as can be practically determined the average impairment in earning capacity resulting from service-related diseases and injuries and their residual conditions in civilian occupations).  Moreover, there is no showing as to how there is an exceptional disability picture such that the schedular criteria are inadequate.  Neither the Veteran nor his representative has made such an argument.  The evidence shows that the signs and symptoms fit within the schedular criteria as was discussed above.  Therefore, the Board finds that the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008). 

The Board has applied the benefit-of-the-doubt doctrine in reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Initially, before the Board goes into whether VA met its duties to notify and assist, it notes that the current claim for increase has been pending since 1988.  The Veterans Claims Assistance Act that laid out the above requirements was not passed until 2000.  Thus, it was not possible for VA to meet at least the notice requirements before it issued the rating decision on appeal.  Regardless, the Board finds that these duties to notify and assist have been met during the appeal process, which is discussed below.

The RO provided the Veteran with notice in a February 2008 letter.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The letter notified the Veteran of the type of evidence necessary to substantiate a claim for an increased rating and how disability evaluations and effective dates are assigned.  The RO readjudicated the issue in a November 2011 supplemental statement of the case.  Thus, any timing error of when the Veteran received the proper notice was harmless and not prejudicial to the Veteran.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case is sufficient to cure a timing defect).  

As to duty to assist, VA has obtained VA treatment records, private medical records identified by the Veteran and provided the Veteran with multiple examinations in connection with his claim for increase.  There have been several remands from the Board, and the current Board will address whether the remand instructions have been met.

In October 1994, the Board remanded the claim for additional records (for the Veteran to identify any treatment he had received for the spine) and a VA examination.  In November 1994, the RO asked the Veteran to provide VA with permission to obtain relevant private medical records.  The Veteran submitted two VA Forms 21-4142, Authorization and Consent to Release Information to VA, and VA requested the records.  A February 1995 VA Form 119, Report of Contact, shows that a VA employee spoke to one of the medical facilities the Veteran had identified in the VA Form 21-4142 (Dr. Weston), who indicated that the records did not exist.  The record reflects that the RO did not inform the Veteran of this response in a letter or a supplemental statement of the case.  However, the Board finds that the Veteran has not been prejudiced by this for several reasons.  One, the medical facility indicated that the records did not exist, which would mean that the Veteran himself would be unable to obtain the records.  Two, at the August 1992 RO hearing, the Veteran was asked about the availability of these records, and he indicated they may not be available because he did not know how long Dr. Weston was obligated to keep the records.  See transcript on page 7.  These two facts would indicate that the Veteran did not have records in his possession from Dr. Weston; otherwise, he would have submitted them.  Stated differently, instead of discussing their possible unavailability and giving VA permission to obtain the records, the Veteran would have submitted the records if he had them in his possession.  Three, in the December 1998 Board remand, the Veteran was requested to authorize VA to obtain all relevant medical records since service discharge.  The RO contacted the Veteran by way of a January 1999 letter and requested this information.  The Veteran did not respond.  The failure to respond would indicate that the Veteran did not think there were any outstanding relevant records.  

VA received the medical records from the other chiropractor, Dr. Caffari.  Lastly, a VA examination was provided in November 1995.  Because the November 1995 examiner did not address the DeLuca factors, the RO sent the Veteran for another examination in April 1997.  There, the examiner addressed the DeLuca factors.  The Board finds that these two examinations were adequate for rating purposes and that VA substantially complied with the Board's October 1994 remand.

The Board remanded the claim again in December 1998 for additional relevant records and a VA examination.  In the instructions, the Board noted that any testing, including an electromyography and nerve conduction study, which was deemed necessary be completed.  A VA examination was provided in June 1999.  There, the examiner noted that an electromyography might be "worthwhile."  An electromyography was not done, and the case came back to the Board.  In June 2000, the Board determined that the December 1998 instructions had not been completed because an electromyography and nerve conductions studies had not been done.  Thus, it remanded the claim to have another examination, where the Veteran would undergo an electromyography and nerve conduction studies.  It also instructed the RO to request copies of additional VA treatment records from December 1999 to the present.  The VA records were received and associated with the claims file.  In July 2000, the Veteran was provided with another examination, but the examiner determined that an electromyography was not warranted.  The Board then subsequently denied the claim for increase (at that time, the Veteran was in receipt of a 40 percent evaluation) in a September 2003 decision.  The Veteran appealed the Board's decision to the Court.

In a May 2007 Memorandum Decision, the Court determined the Board had not ensured that compliance with the June 2000 remand instructions had been followed.  It found the July 2000 examination inadequate because of the failure to provide an electromyography.  It also found the examination inadequate because the examination report did not reflect that the Veteran's back disability was viewed in relation to the history as reflected in prior medical records.  It found that the Board had erred in relying on this examination in denying the claim for increase.  

In January 2008, to comply with the June 2000 Board remand and the May 2007 Memorandum Decision, the Board remanded the claim for increase for additional relevant records and a VA examination with an electromyography study and nerve conduction studies.  The Veteran underwent both tests in August 2008.  He also underwent a VA examination at that time.  However, the RO determined that the examination was inadequate because the examiner had failed to address the ranges of motion of the lumbar spine.  See January 2009 deferred rating decision.  Another examination was provided in March 2009 to address the spine and in November 2009 to address the peripheral nerves.  Neither the March 2009 nor the November 2009 examination report show a report of the ranges of motion of the lumbar spine.  The Board does not find that such has caused these examinations to be inadequate for two reasons.  One, the Veteran's cannot receive a higher evaluation for the back based upon limitation of motion of the lumbar or thoracolumbar spine.  Two, if the Veteran was going to receive a higher evaluation, it would be based upon neurological symptoms and not limitation of motion. 

Throughout the course of the appeal, VA has obtained VA treatment records from 1997 to 2011.  It finds that the inadequacy of the August 2008 VA examination has been properly addressed by having the Veteran undergo additional examinations in 2009, which reports showed clinical findings upon which the Board can make a decision as to the severity of the musculoskeletal and neurological symptoms associated with the service-connected lumbar degenerative disc disease.

In July 2011, the Board remanded the claim for entitlement to a TDIU and requested current VA examinations.  While the Board's remand did not address the increased rating claim, these examinations have been used to address the level of severity of the service-connected lumbar degenerative disc disease, and the Board finds that these examinations are adequate for rating purposes in addressing the level of severity of the service-connected disability.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


ORDER

Entitlement to an evaluation in excess of 60 percent for lumbar degenerative disc disease from August 1988 to the present is denied.


REMAND

In a November 2011 rating decision, the RO granted the Veteran's claim for entitlement to a TDIU, effective September 17, 2005.  See VA form 21-0820, Report of General Information (showing VA called the Veteran to ask him the last day he worked, and he reported "September 16, 2005.").  The Veteran's claim for a TDIU has been pending since November 6, 1985.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability.  When the RO issued a supplemental statement of the case at that time (November 2011), it did not include the issue of entitlement to a TDIU prior to September 17, 2005.  In the decision, the RO stated that the award of the TDIU was a complete grant of the benefit sought.  See id. on page 10.  However, that is not an accurate statement, as the benefit was not granted as of the date the Veteran filed the claim in 1985.  The Veteran asserted at that time that he was unemployable due to his service-connected back disability.  Thus, the November 2011 supplemental statement of the case should have included that issue.  This is part of the basis for the Board's remand of this issue.

The Board finds that additional development is warranted for this claim as well.  For example, it is clear from the evidence that the Veteran was working from approximately 2000 to 2005.  See June 2000, August 2000, October 2000 VA treatment records (examiners report Veteran is working in sales for "X-1R fuel additive."); July 2000 VA examination report ("He is employed full time as a sales associate."); November 2011 VA Form 21-0820 (Veteran was asked his last day of work and he reported "September 16, 2005.").  The Veteran's representative has raised the issue that this employment may not have been substantial gainful employment.  Thus, the RO should have the Veteran complete a VA Form 21-8940 that covers the period from December 1985 to the present time.  The Veteran will be asked to provide as many details as possible, and the RO should verify the Veteran's dates of employment with each employer that he provides.

The Veteran may want to consider providing VA with the "Summary of Earnings" that the Social Security Administration sends to its participants to assist VA in determining whether the Veteran had substantial gainful employment from the later 1980s to the present time.

Prior to August 12, 1988, the Veteran's disability did not meet the schedular criteria for a TDIU, as he had only one disability at that time (the low back disability), which was rated as 10 percent disabling.  See 38 C.F.R. § 4.16(a) (which schedular requirement has not changed from 1988 to the present).  Because there is evidence that the low back disability may have caused unemployability prior to August 12, 1988, the RO should refer the Veteran's claim for a TDIU prior to August 12, 1988, to the Director of Compensation and Pension Service for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, and ask him to provide as much detail regarding his employment from the late 1980s until the present time.  The RO should follow up and contact each employer to verify the dates of employment and the salary.  

2.  Inform the Veteran that he may want to consider providing VA with the "Summary of Earnings" that the Social Security Administration sends to its participants to assist VA in determining whether the Veteran had substantial gainful employment from the later 1980s to the present time.

3.  Refer the Veteran's claim for a TDIU prior to August 12, 1988 to the Director of Compensation and Pension Service for extraschedular consideration in compliance with 38 C.F.R. § 4.16(b).

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the issue of entitlement to a TDIU prior to September 17, 2005.  If any part of this claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


